EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (this “Amendment”) is dated as of
June 29, 2012, and is between the Lenders identified on the signature
pages hereof (which Lenders constitute the Required Lenders), WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as administrative
agent for the Lenders (in that capacity, “Agent”), SUPREME INDUSTRIES, INC., a
Delaware corporation (“Parent”), SUPREME INDIANA OPERATIONS, INC., a Delaware
corporation (“Supreme Indiana”), and the Subsidiaries of Supreme Indiana
identified on the signature pages hereof (such Subsidiaries, together with
Supreme Indiana, “Borrowers”).

 

WHEREAS, the Lenders, Agent, Parent, and Borrowers entered into a Credit
Agreement dated as of September 14, 2011 (as amended, restated, supplemented, or
otherwise modified before the date of this Amendment, the “Credit Agreement”);
and

 

WHEREAS, the Lenders, Agent, Parent, and Borrowers desire to amend certain terms
and provisions of the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions. Defined terms used but not
defined in this Amendment are as defined in the Credit Agreement.

 

2.                                       Amendment. Effective as of the
Amendment Effective Date, Section 5.21 of the Credit Agreement is hereby amended
and restated in its entirety to provide as follows:

 

“5.21                     Inventory Reporting.  Cause Borrowers to implement a
perpetual Inventory management system reasonably satisfactory to Agent as soon
as practicable but not later than December 31, 2012.”

 

3.                                       Representations. To induce Agent and
the Required Lenders to enter into this Amendment, each of Parent and each
Borrower hereby represents to Agent and the Required Lenders as follows:

 

(1)                                 that Parent and such Borrower are duly
authorized to execute and deliver this Amendment, that such Borrower is duly
authorized to borrow monies under the Credit Agreement, and that each Loan Party
is duly authorized to perform its obligations under the Loan Documents;

 

(2)                                 that the execution and delivery of this
Amendment by Parent and such Borrower and the performance by each Loan Party of
its obligations under the Loan Documents do not and will not violate any
material provision of law or of their respective articles of incorporation or
bylaws, limited partnership agreement, or certificate of formation or operating
agreement, as applicable, or of any order, judgment, or decree of any court or
other Governmental Authority binding on them;

 

1

--------------------------------------------------------------------------------


 

(3)                                 that the Loan Documents (including this
Amendment) are a legal, valid, and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party in accordance with its terms,
except as enforcement is limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally;

 

(4)                                 that, after giving effect to this Amendment,
the representation and warranties set forth in Section 4 of the Credit Agreement
are true and correct in all material respects (but if any representation or
warranty is by its terms qualified by concepts of materiality, that
representation or warranty is true and correct in all respects), in each case
with the same effect as if such representations and warranties had been made on
the Amendment Effective Date (as defined below), except to the extent that any
such representation or warranty expressly relates to an earlier date;

 

(5)                                 that, after giving effect to this Amendment,
Parent and such Borrower have complied with and are in compliance with all of
the covenants set forth in the Credit Agreement, including those set forth in
Section 5, Section 6, and Section 7 of the Credit Agreement; and

 

(6)                                 that, as of the Amendment Effective Date and
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

 

4.                                       Conditions. This Amendment shall become
effective on the date this Amendment shall have been executed and delivered by
Agent, the Required Lenders, Parent, and Borrowers, and acknowledged by the
Guarantors (that date, the “Amendment Effective Date”).  Agent’s delivery to
Supreme Indiana of a copy of this Amendment executed by all necessary parties
described in this Section 4 shall be deemed evidence that the Amendment
Effective Date has occurred.  The Required Lenders hereby authorize and direct
the Agent to execute this Amendment.

 

5.                                       Miscellaneous. (a) This Amendment is
governed by, and is to be construed in accordance with, the laws of the State of
New York.  Each provision of this Amendment is severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

 

(b)                                 This Amendment binds Agent, the Lenders,
Parent, and Borrowers and their respective successors and assigns, and will
inure to the benefit of Agent, the Lenders, Parent and Borrowers and the
successors and assigns of Agent and each Lender.

 

(c)                                  Except as specifically modified by the
terms of this Amendment, all other terms and provisions of the Credit Agreement
and the other Loan Documents are incorporated by reference in this Amendment and
in all respects continue in full force and effect.  Parent and each Borrower, by
execution of this Amendment, and each Guarantor, by acknowledgement of this
Amendment, hereby reaffirm, assume, and bind themselves to all of the
obligations, duties, rights, covenants, terms, and conditions that are contained
in the Credit Agreement and the other Loan Documents, as applicable.

 

(d)                                 This Amendment is a Loan Document.  Parent
and each Borrower acknowledge that Agent’s reasonable costs and expenses
(including reasonable attorneys’ fees) incurred in drafting this Amendment
constitute Lender Group Expenses.

 

2

--------------------------------------------------------------------------------


 

(e)                                  The parties may sign this Amendment in
several counterparts, each of which will be deemed to be an original but all of
which together will constitute one instrument.

 

[SIGNATURE PAGES TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

The parties are signing this First Amendment to Credit Agreement as of the date
stated in the introductory clause.

 

 

SUPREME INDUSTRIES, INC.,

 

a Delaware corporation, as Parent

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

President and CEO

 

 

 

 

SUPREME INDIANA OPERATIONS, INC.,

 

a Delaware corporation, as a Borrower

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

President and CEO

 

 

 

 

SUPREME CORPORATION OF TEXAS,

 

a Texas corporation, as a Borrower

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

President and CEO

 

 

 

 

SUPREME MID-ATLANTIC CORPORATION,

 

a Texas corporation, as a Borrower

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

President and CEO

 

 

 

 

SUPREME TRUCK BODIES OF CALIFORNIA, INC.,

 

a California corporation, as a Borrower

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

President and CEO

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

as Agent and as a Lender

 

 

 

 

By:

/s/ Brian Hynds

 

Name:

Brian Hynds

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SUPREME NORTHWEST, L.L.C.,

 

a Texas limited liability company, as a Guarantor

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

President and CEO

 

 

 

 

SC TOWER STRUCTURAL LAMINATING, INC.,

 

a Texas corporation, as a Guarantor

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

President and CEO

 

 

 

 

SILVER CROWN, LLC,

 

a Delaware limited liability company, as a Guarantor

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

President and CEO

 

 

 

 

SUPREME STB, LLC,

 

a California limited liability company, as a Guarantor

 

 

 

 

By:

/s/ Herbert M. Gardner

 

Name:

Herbert M. Gardner

 

Title:

Chairman of the Board, President and CEO

 

 

 

 

SUPREME\MURPHY TRUCK BODIES, INC.,

 

a North Carolina corporation, as a Guarantor

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

President and CEO

 

 

6

--------------------------------------------------------------------------------